UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer [X] Non-accelerated filer Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No [X] Number of shares of common stock of the registrant: 92,635,959 outstanding as of August 8, 2012. CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMAITON (UNAUDITED) ITEM 1.
